   Case: 1:18-cv-01465 Document #: 210 Filed: 09/21/20 Page 1 of 1 PageID #:7149




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

Laura Mullen, individual and on behalf    )
of all others similarly situated,         )
               Plaintiff,                 )             Case No: 18 C 1465
                                          )
              v.                          )
                                          )             Judge Kennelly
GLV, Inc., et al.,                        )
              Defendants.                 )


                                         ORDER

For the reasons stated below, the Court directs the Clerk to enter judgment dismissing the
case and also directs the Clerk to terminate this case as a pending case. Defendants
are directed to file a response to plaintiff's fee petition [192] regarding the previously-
entered sanctions order by October 5, 2020, and plaintiff is directed to file a reply to the
response by October 15, 2020. Plaintiff is directed to file a response to defendants'
motion for sanctions [203] by October 5, 2020, and defendants are directed to file a reply
to the response by October 15, 2020.

                                      STATEMENT

After certifying a plaintiff class, the Court granted summary judgment in favor of
defendants on counts 1, 4, 5, and part of count 3 of plaintiffs' complaint. On counts 2, 6,
and the rest of count 3, the Court granted summary judgment in favor of defendants on
the class representative's individual claim but not as to the class as a whole. The Court
gave plaintiff time to substitute a class representative who could maintain viable claims
under the remaining counts. Plaintiff has filed a status report stating that she "does not
intend to substitute a class representative and respectfully requests that the Court enter
judgment for purposes of appeal." Dkt. 195 at 1. The Court therefore directs the Clerk
to enter judgment dismissing the case in its entirety. The remaining matters involve
attorney's fees and proposed sanctions, which are collateral to the merits. The Clerk is
therefore directed to terminate the case as a pending case. The Court herein sets a
schedule on the remaining post-judgment matters.




Date: September 15, 2020
